Citation Nr: 0724232	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder including depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision rendered by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of entitlement to service 
connection for PTSD.  In an October 2006 rating decision, the 
RO denied service connection for an acquired psychiatric 
disorder including depression and anxiety.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in February 2007.  A transcript of the 
hearing is of record.

The issue of service connection for post-traumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including depression 
and anxiety, was not present in service; was not manifested 
until several years after service.  

2.  The preponderance of the competent evidence is against a 
finding that a current acquired psychiatric disorder was 
caused or aggravated by service. 




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in July 2006.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including psychoses and other 
organic diseases of the nervous system, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2006). 

The veteran contends that he incurred an acquired a 
psychiatric disorder, including anxiety and depression, as a 
result of military service, particularly from stressful 
events during his Vietnam service.  The Board has considered 
his contentions, but finds however, that the preponderance of 
the evidence is against the claim.  

The veteran's service medical records are completely negative 
for a diagnosis or treatment for an acquired psychiatric 
disorder.  During his September 1968 separation examination, 
the veteran denied a history of depression, excessive worry, 
nightmares, and nervous trouble.  There was no clinical 
diagnosis of an acquired psychiatric disorder.

Post-service medical treatment records reflect that the 
veteran was first diagnosed with depression and anxiety 
beginning in February 2003 secondary to a 7-year history of 
chronic back pain.  Private medical treatment records from 
the L. F. P., dated between January 1999 and January 2005, 
reflect that the 2003 diagnosis of depression and anxiety was 
secondary to the veteran's chronic back pain.  In particular, 
a record dated in February 2003 shows the veteran reported 
his history of depression had only appeared within the past 
two to three months.  

Records received from the Social Security Administration 
(SSA) contain copies of correspondence from various private 
physicians.  Of particular interest is an August 1999 letter 
from K. N. M. B, M.D., which reveals that the veteran 
underwent a lumbar laminotomy in September 1998 for 
discectomy at L5-S1.  Additional records from SSA includes 
records of treatment and letters correspondence related to 
the veteran's workman's compensation claim stemming from the 
1998 work-related back injury.  The workman's compensation 
records, dated between February and October 2003, also 
generally reflect that the veteran's depression and chronic 
back pain were both related to the injury arising out of his 
employment.  Of note is a February 2003 letter of 
correspondence from D. L. P., M.D. that details a 
consultation he had with the veteran.  He indicated in this 
correspondence that the veteran indicated that his stress, 
anxiety, and depression were secondary to his chronic [back] 
pain and inability to recover.  

The claims file also contains a record of a clinical 
evaluation by W. E. B., M.D., dated in October 2003.  This 
evaluation record also reflects that the veteran's problems 
with depression and anxiety began following an extended 
departure from his job due to the 1998 back injury.  After 
the veteran returned to his place of employment, his physical 
limitations and problems with his peers and supervisors 
created difficulties; and this led to financial problems.  
The veteran then began having chest pains, anxiety, and other 
somatic complaints.  W. E. B., M.D.'s diagnostic impression 
was that the veteran suffered from acute and chronic stress 
following his ruptured disc with extended course, from which 
he felt he had not recovered.  He further noted that the 
subsequent physical limitation, financial distress, and pain 
all produced a great deal of anxiety and shame in the veteran 
which evolved into quite a significant depression.  

Finally, the veteran underwent a VA examination in January 
2005, where he reported that he first experienced depression 
in 1998 after having a serious back injury.  This back injury 
caused him to significantly decrease the number of hours he 
worked, (from 60 -70 hours a week to about 24 hours per week) 
and led to mounting financial problems.  The financial 
problems, along with his chronic back pain, were noted to 
have led to increasingly severe and progressive depression.  
The examiner also indicated that the veteran was diagnosed 
with a melanoma on his back in November 2003 which also 
affected his emotional state.  The examiner's diagnosis was 
major depressive episode with partial response to medication; 
adjustment reaction to diagnosis of metastatic melanoma; and 
chronic back pain. 

Based upon the evidence, the Board finds that service 
connection is not warranted for an acquired psychiatric 
disorder, including depression and anxiety.  As a preliminary 
matter, the Board observes that the first diagnosis of an 
acquired psychiatric disorder, including depression and 
anxiety, was in 2003, which was several years after the 
veteran separated from service.  As these psychiatric 
disorders were not diagnosed within a year of the veteran's 
separation from service, service connection may not be 
presumed.  See 38 C.F.R. § 3.307, 3.309 (2006).

Moreover, there is no persuasive medical evidence linking a 
current acquired psychiatric disorder to military service.  
Rather, the cumulative evidence clearly shows the veteran's 
depression and anxiety are not related to his military 
service, but rather to a 1998 injury at work, which in turn 
caused chronic back pain, physical limitations, strained work 
relations, and financial problems.  The record also revealed 
that the veteran's diagnosis of a (nonservice- connected) 
skin cancer also aggravated his depression and anxiety.  
There is no record of any psychiatric disorder during 
service; and the veteran has not provided competent and 
probative medical evidence which establishes that a current 
acquired psychiatric disorder is related to his military 
service.  Therefore, the Board finds that service connection 
is not warranted.

The Board has considered the veteran's personal testimony 
regarding his acquired psychiatric disorder.  However, in 
cases such as this one, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Although the veteran is competent to 
provide evidence of visible symptoms, he has not shown that 
he has specialized medical knowledge or training; thus his 
contentions are not considered competent evidence of the 
issue on appeal.  Espiritu v. Derwinski, 2 Vet.  App. 492 
(1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for an acquired 
psychiatric disorder have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
including depression and anxiety, is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2005 and July 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The veteran contends he is entitled to service connection for 
post-traumatic stress disorder (PTSD).  The Board finds that 
additional development is required before adjudication.  

In written statements, and in oral testimony presented at a 
VA examination and a February 2007 hearing, the veteran 
described non-combat stressors alleged to have occurred 
during his Vietnam tour.  These stressors included performing 
guard duty outside the perimeter of his base to provide 
advanced warning of enemy activity with the knowledge that he 
had no way of surviving if the enemy actually were to attack; 
being subjected to weekly mortar, sniper and rocket attacks; 
and being exposed to injured, burned, and dying airmen.  

Service personnel records reflect that the veteran was in 
Vietnam from November 1966 to November 1967.  He was assigned 
to the 3rd Armament & Electronics Maintenance Squadron at the 
Bien Hoa Air Base.  His military occupational specialty was 
aircraft radio repairman.  The service records do not reflect 
that the veteran actively engaged in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, nor do they confirm the veteran's claimed 
additional duties of perimeter guard.  VA outpatient 
treatment records also reflect a finding of PTSD.

The veteran was diagnosed with PTSD during a January 2005 VA 
psychiatric examination.  The veteran related that while in 
Vietnam his base experienced several rocket and mortar 
attacks; he saw burned, injured, and dying soldiers; and that 
performed guard duty on the perimeter of his base to provide 
advanced warning of enemy activity.  He stated that it was 
"understood" that he and the other guards would not survive 
if the enemy were actually approaching.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision. 38 C.F.R. § 3.159.  In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. § 
3.159(c)(2).

The veteran did not submit a response to the PTSD stressor 
verification letter included in RO's January 2005 RO 
correspondence.  However, the RO did not send a send a 30-day 
follow-up letter requesting information as described in M21-
1MR Part IV, Subpart ii, 1.D.15.c.; nor did it prepare a 
summary of the veteran's alleged service stressors and submit 
this summary (and a copy of the veteran's DD 214 and other 
service personnel records) to the U. S. Army and Joint 
Services Records Research Center (JSRRC) for verification of 
his alleged stressors. 

As the stressor events have not yet been verified, additional 
development is necessary in order to fairly decide the claim.  
The RO should request the veteran to provide specific 
information including a two-month date range of the alleged 
stressful events in the attempt to obtain verification from 
JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2006).

2.  The veteran should be provided one last 
opportunity to itemize and provide specific 
information regarding the stressor event(s) 
he alleges occurred in service.  He should 
be asked to identify specific dates (within 
a 60 day period), locations and any 
additional unit numbers to which he may have 
been assigned.

3.  With any additional information 
provided by the veteran, and with the 
evidence already of record, the AMC/RO 
must prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared regardless whether the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and other 
service personnel records should be sent 
to the U. S. Army and Joint Services 
Records Research Center (JSRRC).  

4.  If, and only if, a claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the veteran should undergo a VA 
psychiatric examination to clarify whether 
he has PTSD related to documented 
stressors during service.  The AMC/RO must 
specify for the psychiatrist the stressor 
or stressors which it has determined that 
the veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the veteran has PTSD.  

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be provided 
to the psychiatrist for review in 
conjunction with the examination, together 
with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the independently verifiable in- 
service stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  Adequate reasons and bases 
for any opinion rendered must be provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


